Citation Nr: 1521524	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received for the claim of service connection for lumbar disc disease.

2.  Entitlement to service connection for lumbar disc disease.

3.  Whether new and material evidence has been received for the claim of service connection for left leg radiculopathy, secondary to lumbar disc disease.

4.  Entitlement to service connection for left leg radiculopathy, secondary to lumbar disc disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims for service connection were previously denied in a January 2007 rating decision.    

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for lumbar disc disease, finding that the Veteran's lumbar disc disease was not related to his military service.

2.  Evidence received since the January 2007 rating decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for lumbar disc disease.

3.  The Veteran's lumbar disc disease manifested as a result of his active military service.

4.  In a January 2007 rating decision, the RO denied service connection for left leg radiculopathy, finding that the Veteran's radiculopathy was not incurred or aggravated by military service, or a service-connected disability.

5.  Evidence received since the January 2007 rating decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for left leg radiculopathy, secondary to lumbar disc disease.

6.  There is credible medical evidence of record that shows that left leg radiculopathy was caused by service-connected lumbar disc disease.


CONCLUSIONS OF LAW

1. The January 2007 rating decision denying entitlement to service connection for lumbar disc disease is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the January 2007 rating decision, new and material evidence has been received, the claim for lumbar disc disease is reopened.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a)  (2014).

3.  The criteria for establishing entitlement to service connection for lumbar disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4. The January 2007 rating decision denying entitlement to service connection for left leg radiculopathy, secondary to lumbar disc disease is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

5. Since the January 2007 rating decision, new and material evidence has been received, the claim for service connection for left leg radiculopathy, secondary to lumbar disc disease is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2014).

6.  Left leg radiculopathy is proximately due to or the result of service-connected lumbar disc disease.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein. Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

New and Material Evidence

The Veteran seeks to reopen previously denied claims of service connection for lumbar disc disease, and left leg radiculopathy, secondary to lumbar disc disease.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The January 2007 rating decision denied the Veteran's lumbar disc disease based on the January 2007 VA examiner's negative nexus opinion.  At the time of the January 2007 rating decision the only evidence on the issue of nexus was against the Veteran's claim.  The Veteran's claim for left leg radiculopathy, secondary to lumbar disc disease was thus denied on a secondary basis in the January 2007 rating decision.    

Since the January 2007 rating decision, new and material evidence has been received, specifically regarding nexus.  An opinion from C.B.J. D.O. from September 2007 was sent on the Veteran's behalf.  The physician concluded his report stating that in his opinion the Veteran's lumbar spine, and left leg disabilities were related to his back injury sustained in-service in 1967.  In October 2007 M.L. M.D. similarly submitted an opinion that the Veteran's nerve damage to his back, and radiculopathy is related to his treatment in-service.  An additional opinion from  C.B.J. D.O. dated February 2010 was also submitted on behalf of the Veteran.  The physician stated that the Veteran's in-service injury probably caused disc fissuring, or bulging which eventually led to weakening and herniation.  The physician also stated that the Veteran's weakness and neuropathic pain of the lower left extremity was also related to the Veteran's back injury.  

As the threshold for new and material evidence is "low", the Board finds that the new evidence submitted raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In the prior final denial the RO determined that the Veteran was unable to fulfill the nexus requirement for his lumbar disc disease.  The new evidence also relates the Veteran's lower leg radiculopathy to his lumbar disc disease.  The new evidence directly speaks to nexus, which could substantiate both claims. The Veteran's claim for service connection for lumbar disc disease, and left leg radiculopathy secondary to lumbar disc disease are reopened.

Service Connection     

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Veteran was diagnosed with left leg radiculopathy due to lumbar disc disease at his January 2007 VA examination.  Since that time, the Veteran has received treatment for both conditions, thus the Board finds that the Veteran suffers from lumbar disc disease, and left leg radiculopathy.  With regard to the in-service element for lumbar disc disease, the Veteran's Service Treatment Records (STR) shows that the Veteran sought medical treatment for his back in May 1967.  The Veteran complained that his back hurt form throwing sand bags.  The Veteran was assessed with back tenderness.  Thus, the Veteran fulfills the in-service element for service connection.  

In the instant appeal, there is conflicting evidence on the issue of nexus.  Specifically, the VA examiner's opinion from January 2007 and the private opinions supplied on behalf of the Veteran are in conflict.  

The VA examiner's opinion from January 2007 found that the Veteran's lumbar disc disease with left radiculopathy was less likely as not caused by the Veteran's sand bag injury in 1967.  The examiner relied on the fact that the Veteran had only one complaint of pain to his back during service, and did not report pain to his back upon separation in 1968.  The examiner relied on private medical records which showed that the Veteran had back pain starting as a teenager.  The examiner concluded that there was no chronic back pain from May 1967 to 1968, or to 1980 when the Veteran had his back surgery.  The examiner noted the location of the Veteran's in-service back pain, and his post service back pain, and determined that the Veteran's herniated lumbar disc did not begin where his in-service injury occurred.

The September 2007 opinion from C.B.J. D.O. finds a positive nexus between the Veteran's 1967 in-service injury and his current disability.  The physician reviewed the Veteran's medical history, noting chronic back pain.  The physician found that the Veteran injured his back when building sandbag bunkers, and continued to have lumbar and sciatic pain.  The Veteran reported conservative treatment until spinal surgery in 1980.  The physician noted antalgic gait along with atrophy of the musculature of the left lower extremity.  The physician then concluded that the Veteran's present disabilities were related to the back injury he sustained in 1967.  M.L. M.D. provided an additional positive nexus opinion in October 2007.  The physician noted the Veteran's back surgery, and permanent radiculopathy involving his left leg.  The physician stated that the Veteran's injuries relate to his back injury from service.

In February 2010, C.B.J. D.O. submitted another report.  The physician noted that over the last eighteen years he cared for the Veteran and noted progressive radicular pain and atrophy to the left lower extremity.  Testing and orthopedic evaluations confirmed scar tissue and subsequent spondylosis resulting in impingement of the nerve roots.   The physician stated that he reviewed the Veteran's VA records, and found that the Veteran's present condition was initiated by his 1967 spine injury.  The physician further stated that in all probability the Veteran's heavy lifting "caused subclinical disc fissuring, or bulging which invariably resulted in desiccation, weakening, and eventual herniation." The examiner further explained that the initial injury led to the Veteran's 1980 surgery and weakness to his left lower extremity.  
Therefore considering the totality of the evidence, including service treatment records documenting a back injury in-service, medical records after service which show a continued lumbar spine disability, the Veteran's credible assertions of continuous symptomatology of lumbar back pain since service, and the private physicians' positive nexus opinions, the Board finds that the evidence is at least equipoise on the question of nexus, between the Veteran's current lumbar disc disease and service.  While the Board notes the negative VA opinions which provide a well-reasoned medical explanation, see, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the totality of the opinions provided by the private physicians are just as well reasoned based on a full review of the Veteran, and are of equal weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for a lumbar disc disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary Service Connection

The evidence of record shows a positive nexus between the Veteran's lumbar disc disease and left leg radiculopathy.  No medical evidence of record refutes the January 2007 VA, and February 2010, C.B.J. D.O. determination that the Veteran's  left leg radiculopathy is caused by the Veteran's lumbar dis disease.  As the Veteran's lumbar disc disease is deemed service connected, the Veteran's left leg radiculopathy should be service connected on a secondary basis.  38 C.F.R. § 3.310.
  

ORDER

New and material evidence having been submitted, the claim for service connection for lumbar disc disease is reopened.

Service connection for lumbar disc disease is granted.

New and material evidence having been submitted, the claim for service connection for left leg radiculopathy, secondary to lumbar disc disease is reopened.  

Service connection for left leg radiculopathy secondary to lumbar disc disease is granted.


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


